—Order, Supreme Court, Nassau County (John R. O’Shaugnessy, J.), entered on or about February 3, 1992, which denied defendant’s motion to vacate an order granting plaintiff summary judgment on default and judgment of same court and Justice entered on or about February 13, 1992, which adjudged that plaintiff recover a money judgment in the total amount of $39,693 from defendant, unanimously affirmed, with costs.
There was no basis to vacate the default since defendant failed to substantiate the law office failure claimed as the excuse for the default.
We also note that as the amount in dispute was a sum certain, there was no need for an inquest (Reynolds Sec. v Underwriters Bank & Trust Co., 44 NY2d 568, 572). We have considered defendant’s remaining issues and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ross, Rubin and Williams, JJ.